As filed with the Securities and Exchange Commission on November 5, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CATERPILLAR INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 37-0602744 (State of Incorporation) (IRS Employer Identification No.) dams Street Peoria, Illinois 61629 (Address of Principal Executive Offices) Tax Deferred Savings Plan (Full Title of the Plan) James B. Buda Vice President and Chief Legal Officer Caterpillar Inc. dams Street Peoria, IL 61629-7310 (309) 675-4429 (Name, Address and Telephone Number, Including Area Code, of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee(2) Common Stock, par value $1.00 per share 10,000,000 shares (1) (1)Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also covers an indeterminate amount of additional securities that may be issued under the Tax Deferred Savings Plan (the “Plan”) pursuant to the anti-dilution provisions of the Plan. (2)Estimated solely for the purposes of calculating the registration fee, computed pursuant to Rules 457(c) and (h) under the Securities Act on the basis of the average of the high and low sales prices of a share of Caterpillar Inc. Common Stock, as reported on the New York Stock Exchange - Composite Transactions System onOctober 29, 2010. Page 1 Part I EXPLANATORYNOTE This Registration Statement on Form S-8 is being filed for the purpose of registering an additional 10,000,000 shares of the Registrant’s Common Stock, par value $1.00 per share, to be issued pursuant to the Registrant’s Tax Deferred Savings Plan (the “Plan”).In accordance with General Instruction E to Form S-8, the Registrant and the Plan hereby incorporate by reference the contents of the following previous Registration Statements filed by the Registrant and the Plan: · Registration Statement on Form S-8 (Registration No. 333-133266) filed April 13, 2006. Part II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8.Exhibits. The following is a complete list of exhibits filed as a part of this Registration Statement: Exhibit No. Description Consent of PricewaterhouseCoopers LLP The Company will submit or has submitted the Plan and any amendment to the Plan to the Internal Revenue Service (the “IRS”) in a timely manner and has made or will make all changes required by the IRS in order to qualify the Plan under Section 401 of the Internal Revenue Code of 1986, as amended. Page 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Peoria, and the State of Illinois. CATERPILLAR INC. (Registrant) November 5, 2010 By: /s/James B. Buda James B. Buda, Vice President and Chief Legal Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. November 5, 2010 /s/Douglas R. Oberhelman Chairman and Chief Executive Officer (Douglas R. Oberhelman) November 5, 2010 /s/Richard P. Lavin Group President (Richard P. Lavin) November 5, 2010 /s/Stu L. Levenick Group President (Stu L. Levenick) November 5, 2010 /s/Edward J. Rapp Group President and Chief Financial Officer (Edward J. Rapp) November 5, 2010 /s/Gerard R. Vittecoq Group President (Gerard R. Vittecoq) November 5, 2010 /s/Steven H. Wunning Group President (Steven H. Wunning) November 5, 2010 /s/Jananne A. Copeland Controller and Chief Accounting Officer (Jananne A. Copeland) Page 3 November 5, 2010 /s/W. Frank Blount Director (W. Frank Blount) November 5, 2010 /s/John R. Brazil Director (John R. Brazil) November 5, 2010 /s/Daniel M. Dickinson Director (Daniel M. Dickinson) November 5, 2010 /s/John T. Dillon Director (John T. Dillon) November 5, 2010 /s/Eugene V. Fife Director (Eugene V. Fife) November 5, 2010 /s/Gail D. Fosler Director (Gail D. Fosler) November 5, 2010 Director (Juan Gallardo) November 5, 2010 /s/David R. Goode Director (David R. Goode) November 5, 2010 /s/Peter A. Magowan Director (Peter A. Magowan) November 5, 2010 /s/William A. Osborn Director (William A. Osborn) November 5, 2010 /s/Charles D. Powell Director (Charles D. Powell) November 5, 2010 /s/Edward B. Rust, Jr. Director (Edward B. Rust, Jr.) November 5, 2010 /s/Susan C. Schwab Director (Susan C. Schwab) November 5, 2010 /s/Joshua I. Smith Director (Joshua I. Smith) Page 4 Pursuant to the requirements of the Securities Act of 1933, as amended, the trustees (or other persons who administer the Plan) have duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto authorized, in the City of Peoria, the State of Illinois. TAX DEFERRED SAVINGS PLAN November 5, 2010 By: /s/Jonathan D. Ginzel Name:Jonathan D. Ginzel Title:Plan Administrator Page 5 Exhibit Index Exhibit No. Description Consent of PricewaterhouseCoopers LLP Page 6
